DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claims 1, 3-6, 8-14 and 16-20 are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Abou Shousha et al. (US 10,468,142), Hermann et al. (US 2013/0304492), Hu et al. (US 2015/0294595), Stivoric et al. (US 2008/0319796), Tran et al. (US 2018/0001184), Firminger et al. (US 2010/0241454); Bennett (US 2019/0221303) failed to teach specifically the limitations of populate the first training data set, wherein populating the first data set comprises: retrieving expert information from an expert knowledge database, wherein retrieving expert information comprises: an expert knowledge database comprising an expert prognostic table including significant categories of physiological sample data received from a plurality of experts through at least a graphical user interface that include labels and descriptors describing types of user data that are identified as being relevant in identifying prognostic labels; generating a language processing module configured to generate a vector space to populate the expert prognostic table with data extracted from expert textual submissions and expert papers and matched to existing prognostic labels utilizing at least vector similarity comparison, wherein the language processing module is configured to indicate when the data extracted is not a synonym to an existing prognostic label within a database of the plurality of databases communicatively connected to the diagnostic engine, and is to be related to a new prognostic label based on comparison to a threshold number of cosine similarity of the data extracted to a nearest existent label, and a determination that a degree of similarity falls below the threshold number; and populating a biological extraction database with the retrieved expert information; retrieving a plurality of records from the biological extraction database; and generating a query to filter and select elements of information contained in the biological extraction database to be inputted in to the first training data set.
Also note Ben-Hur et al. (US 2010/0205124) and Roder et al. (US 2017/0039345), which discloses using machine learning in the patient diagnostics, however fail to teach present claims as amended therein. 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.

A thorough search for prior art in the EAST database and on domains (NPL-ACM and Google.com) has been conducted. The prior art does not fairly teach or suggest the claimed subject matter as described above and reflected by the combined elements in the independent claims 1 and 13.  Dependent claims are allowed at least by virtue of their dependencies from the independent claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 25, 2022